618 F.2d 623
Albert Edward GLINES, Appellee,v.James L. WADE, Commander 349th Material Airlift Wing; MajorGeneral Gonge, Commander 22nd Air Force; John L.McLucas, Secretary of the Air Force;James Schlesinger, Secretaryof Defense, Appellants.
No. 76-1412.
United States Court of Appeals, Ninth Circuit.
May 5, 1980.

1
Before GOODWIN and HUG, Circuit Judges, and PALMIERI*, District judge.

ORDER

2
The above action is remanded to the United States District Court for the Northern District of California for further proceedings consistent with the decision of the United States Supreme Court in the case of Brown, et al. v. Glines, ---- U.S. ----, 100 S. Ct. 594, 62 L. Ed. 2d 540 (1980).



*
 The Honorable Edmund L. Palmieri, United States District Judge for the Southern District of New York, sitting by designation